Citation Nr: 0531932	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-24 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disability 
involving multiple joints and, if so, whether service 
connection is warranted. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

The Board observes that the July 2002 rating decision found 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for whole 
body arthritis.  Such rating decision also denied entitlement 
to increased ratings for hypertension and left knee scar.  A 
separate 10 percent evaluation for chondromalacia and 
arthritis with chronic pain of the left knee was granted.  
Service connection for a heart condition shown by shortness 
of breath and service connection for eye problems was denied.  
Thereafter, the veteran entered a notice of disagreement.  
The April 2003 statement of the case addressed the issues of 
entitlement to an increased evaluation for hypertension and 
chondromalacia and arthritis of the left knee and entitlement 
to service connection for degenerative joint disease of the 
cervical spine, bilateral cataracts, seronegative 
spondyloarthropathy, heart enlargement, fibromyalgia, 
pulmonary disorder, and dental problems.  In her substantive 
appeal (Form 9), dated in August 2003, the veteran limited 
her appeal as to the issues of entitlement to service 
connection for degenerative joint disease of the cervical 
spine, seronegative spondyloarthropathy, and dental problems. 

With regard to degenerative joint disease of the cervical 
spine, service connection was granted in an August 2005 
rating decision.  Such is a full grant of the benefit sought 
on appeal and, therefore, the issue is no longer before the 
Board. 

With regard to dental problems, there is no initial rating 
decision of record denying the claim.  It appears that the RO 
simply added the issue to the April 2003 statement of the 
case.  In the absence of a decision on the claim, there is no 
issue on appeal.  The RO is requested to take appropriate 
action to respond to the veteran's claim for service 
connection for dental disability resulting from trauma.  


FINDINGS OF FACT

1.  In an unappealed decision dated in January 1994, the RO 
denied service connection for generalized arthritis of the 
whole body.

2.  Evidence added to the record since the prior final denial 
includes such that is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection a 
disability involving multiple joints.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a disability 
involving multiple joints.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The Court of Appeals for Veterans Claims (Court) has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  In Pelegrini II, at 121, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for a disability involving 
multiple joints is completely favorable and, in that regard, 
no further action is required to comply with the VCAA and 
implementing regulations.  Consideration of the merits of the 
veteran's claim is deferred, however, pending additional 
development consistent with the VCAA.

Reopening the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

In a January 1994 rating decision, the RO denied service 
connection for generalized arthritis for the whole body.  The 
evidence of record at the time of such decision included the 
veteran's military medical records, a June 1979 VA 
examination, and VA treatment reports dated from 1992 to 
1993.  The RO found that there was no evidence of generalized 
arthritis during the veteran's military service, at the time 
of release from active duty, or within 12 months thereafter.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2005).  

As indicated previously, the rating decision that denied 
service connection for generalized arthritis of the whole 
body was issued in January 1994.  At the time of issuance, 
the veteran was notified of the decision and her appellate 
rights.  No further communication was received from the 
veteran regarding a claim for service connection for a 
disability involving multiple joints until July 2001.  Thus, 
the January 1994 decision is final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991, 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1993), (2005).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed her claim to reopen in July 2001, prior to the 
August 29, 2001, effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001, will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim of 
entitlement to service connection for a disability involving 
multiple joints is evidence that has been added to the record 
since the final January 1994 rating decision.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the RO's January 1994 decision, medical evidence 
detailing additional diagnoses of fibromyalgia and 
seronegative spondyloarthropathy has been received. 

The Board concludes that the evidence received since the 
prior final denial is new in that it was not previously of 
record.  The Board finds that such evidence is material 
because it bears directly and substantially on the question 
of whether the veteran has a chronic disability of multiple 
joints that is related to her military service, the lack of 
which was the basis of the January 1994 denial.  When 
considered in connection with the veteran's service medical 
records detailing an April 1978 motor vehicle accident, the 
additionally received evidence is so significant that it must 
be considered in order to fairly decide the veteran's claim 
of entitlement to service connection for a disability 
involving multiple joints.  Accordingly, the veteran's claim 
of entitlement to service connection for a disability 
involving multiple joints is reopened.  38 U.S.C.A. § 5108.


ORDER

The application to reopen a claim of entitlement to service 
connection for a disability involving multiple joints is 
granted.


REMAND

?	The claim of entitlement to service connection for a 
disability involving multiple joints is remanded to 
obtain a VA examination opinion.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described below, the veteran's claim must be remanded for a 
VA examination opinion.

The Board notes that the veteran was afforded a VA 
examination in April 2005.  At such time, the examiner stated 
that since the veteran's symptoms of fibromyalgia began three 
to four years ago, she was not able to state that such 
disability was clearly related to the motor vehicle accident 
in 1978.  The examiner indicated that she was unable to 
resolve the issue without resort to mere speculation.  Such 
opinion is ambiguous and, as a result, the Board finds that a 
remand is necessary to obtain another VA examination opinion. 

Accordingly, this claim is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of her disability 
involving multiple joints.  The examiner 
must review the entire claims folder.  
Such tests as the examining physician 
deems necessary and appropriate must be 
performed.  The report of the examination 
must include responses to each of the 
following items:

A.  Does the veteran currently have 
a disorder manifested by disability 
involving all or most of the joints?   

B.  If the answer to question A is 
yes, state the diagnosis of the 
disorder and state a medical opinion 
as to whether the disorder is the 
result of the injuries the veteran 
incurred in an accident in April 
1978 or is otherwise the result of 
an injury or disease in service.

All opinions expressed should be 
accompanied by supporting rationale.  

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the claim should be 
readjudicated.  If the claim remains 
denied, the veteran and her 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


